p,
                                                                                                       07/27/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                   Case Number: DA 21-0267


                                         DA 21-0267
                                                                                              .•
                                                                                   Li2.7111




JUSTIN CHARLES HERNANDEZ,
                                                                               JUL 2 7 2021
                                                                             Bowen Greenwood
             Petitioner and Appellant,                                    Clerk of Supreme Court
                                                                             State of Montana


      v.                                                            ORDER

STATE OF MONTANA,

             Respondent and Appellee.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on July 26, 2021, this Court has determined that the brief does not comply with the
Rules and must be resubrnitted.
       M. R. App. P. 10(4) requires a certificate of service in the form of a statement of
the date and manner of service and of the names and addresses of the persons served. M.
R. App. P. 13 (2) states that a brief will not be accepted for filing "unless it is
accompanied by a certificate of service as required by rule 10." The Appellant's opening
brief does not contain a certificate of service.
       M. R. App. P. 1 1(6)(b) requires the cover page of a brief to contain the title of this
Court; the cause nurnber in this Court; the title of the case frorn the trihtinal in which the
case originated or frorn which an appeal is taken, adding the designations of the parties
set forth in M. R. App. P. 2, and the name, the venue of the tribunal, and the judge in
which the case originated or from which an appeal is taken; the names, mailing addresses,
telephone, fax numbers, and ernail addresses of respective counsel for the parties,
identifying the party counsel represents and that same information if the party is
proceeding without counsel; and the title of the document being filed.
       M. R. App. P. 12(1) requires the opening brief of an appellant to contain a table of
contents, with page references, and a table of cases (alphabetically arranged), statutes and
other authorities cited, with references to the pages of the brief where they are cited; a
statement of the issues presented for review; a statement of the case briefly indicating the
nature of the case and its procedural disposition in the court below; a statement of the
facts relevant to the issues presented for review, with references to the pages or the parts
of the record at which material facts appear; a staternent of the standard of review as to
each issue raised, together with a citation of authority; a surnrnary of the argument
containing a succinct, clear, and accurate staternent of the argurnents made in the body of
the brief; an argurnent containing the contentions of the appellant with respect to the
issues presented, and the reasons therefor, with citations to the authorities, statutes, and
pages of the record relied on; a short conclusion stating the precise relief sought; and an
appendix that includes the relevant judgment, order(s), findings of fact, conclusions of
law, jury instruction(s), ruling(s), or decision(s) from which the appeal is taken together
with any written memorandum or rationale of the court, and those pages of the transcript
containing any oral ruling in support. The Appellant's opening brief does not rneet the
requirements of Rule 12.
       Therefore,
       IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within thirty (30) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
      IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt;
      IT IS FURTHER ORDERED that the Clerk of Court is directed to provide
Appellant with a copy of the Civil Handbook for litigants proceeding before this Court
without an attorney; and
      IT IS FURTHER ORDERED that the tirnes for any subsequent briefing contained
in M.R. App. P. 13 shall run frorn the date offiling of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant,
to mail a true copy of this Order to counsel for the State, and to provide a copy of the
Civil Handbook to Appellant.
      DATED this Zr4day ofJuly, 2021.
                                                      For the Court,




                                                                   Justice